USCA11 Case: 21-12639     Date Filed: 08/30/2022    Page: 1 of 13




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12639
                   Non-Argument Calendar
                   ____________________

JUAN REYES,
                                              Plaintiff-Appellant,
versus
FEDERAL EXPRESS CORPORATION,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 6:20-cv-00278-WWB-EJK
                   ____________________
USCA11 Case: 21-12639        Date Filed: 08/30/2022     Page: 2 of 13




2                      Opinion of the Court                 21-12639


Before WILSON, LUCK, and ANDERSON, Circuit Judges.
PER CURIAM:
       Juan Reyes appeals the district court’s grant of summary
judgment to the Federal Express Corporation (FedEx) on his race
discrimination and retaliation claims under the Florida Civil Rights
Act of 1992 (FCRA). First, he argues that the district court erred in
granting summary judgment to FedEx on his race discrimination
claim because he established a prima facie case, and the district
court relied on erroneous factual conclusions when he argued that
FedEx’s proffered reasons for his termination were pretextual. Sec-
ond, he argues that the district court erred in granting summary
judgement to FedEx on his retaliation claim because he established
that FedEx’s proffered reasons for initiating an investigation and his
eventual termination were pretextual. We affirm.
                                 I.
       Reyes, who identifies as a “White Hispanic” male, worked
for FedEx for about 22 years prior to his termination. At the time
of his termination, Reyes operated out of FedEx’s airport ramp lo-
cation in Orlando, Florida, holding the title of Ramp Transport
Driver (RTD). Reyes’s immediate supervisor was Keith Burns
(White), Operations Manager, and Burns reported to Kevin Pigue
(Black), Senior Manager, and Pigue reported to Maurice Settles
(Black), Managing Director – South Coast District. Jeremy Cole-
man (White) was the Human Resources Advisor. The racial
USCA11 Case: 21-12639       Date Filed: 08/30/2022     Page: 3 of 13




21-12639               Opinion of the Court                        3

makeup of Reyes’s workgroup, which Burns supervised, was ap-
proximately 60% Hispanic, 30% White, and 10% Black.
      FedEx discharged Reyes from his position on February 1,
2016, via a termination letter. The letter stated that Reyes was ter-
minated because an investigation revealed that he falsified his time-
card on January 14, 2016, falsified statements about the investiga-
tion into the timecard falsification, and rode while unauthorized in
a company vehicle with another employee.
       At some point in 2015, Reyes was subjected to a harangue of
racially insensitive remarks targeting people of Hispanic descent
from another RTD, JoAnn McCoy (Black). Specifically, McCoy di-
rected the following offensive insults toward Reyes: “spics,” “you
guys [are] just always eating your Spanish rice,” “boyo,” and “Span-
ish faggot.” It is undisputed that McCoy, who worked with Reyes
for around six months, was not a supervisor nor managed Reyes in
any way. Later that year, on December 28, 2015, Reyes and McCoy
had a dispute after McCoy took unwanted pictures of Reyes assist-
ing a coworker, Irelis Santiago. Reyes complained about the un-
wanted photography to their supervisor, Keith Burns.
      In January 2016, an employee alerted Burns that Reyes and
Santiago were riding in a FedEx Isuzu truck together, which the
employee believed to be unauthorized and suggestive of possible
timecard falsification. Burns alerted Pique and Coleman of the mat-
ter and launched an investigation. During that process, manage-
ment verified that, on January 14, 2016, Reyes rode with another
employee in a FedEx vehicle without authorization. Following up
USCA11 Case: 21-12639       Date Filed: 08/30/2022     Page: 4 of 13




4                      Opinion of the Court                21-12639

from this discovery, FedEx asked Reyes to supply a written state-
ment about the alleged activity; a review of his written statement
and timecard revealed discrepancies. FedEx asked Reyes to clarify
the discrepancies. FedEx placed him on investigative suspension
with pay. After FedEx asked for further clarification, Reyes stated
that he did ride unauthorized in the vehicle with another em-
ployee, and his accounting of the day left 1 hour and 31 minutes
unaccounted for. FedEx determined that his behavior violated “P2-
5 Acceptable Conduct Policy,” and, thereafter, terminated his em-
ployment. Burns issued the termination letter. Although Reyes ap-
pealed this termination following the company’s process for doing
so, FedEx ultimately upheld the discharge. Following this termina-
tion, Reyes filed a complaint against FedEx in a Florida state court,
raising claims under Florida law for alleged disparate treatment
based on race and retaliation. FedEx, a citizen of Delaware, re-
moved the case to the Middle District of Florida based on diversity
jurisdiction.
       In his complaint, Reyes alleged that during his employment,
he experienced racial slurs and harassment from other employees,
with one employee in particular (McCoy) making demeaning com-
ments toward Hispanic employees. Reyes asserted that he made an
internal complaint of discrimination based on race because of the
demeaning comments, and, within days of this complaint, FedEx
launched an internal investigation against him about timecard fal-
sification. Reyes did not allege that Burns, Pique, Settles, Coleman,
or Vice-President Ricky Brock—all of whom were involved in the
USCA11 Case: 21-12639          Date Filed: 08/30/2022      Page: 5 of 13




21-12639                 Opinion of the Court                         5

termination and/or appeals process—ever made discriminatory or
racially harassing comments to him or in his presence. Reyes stated
that he informed FedEx that he did not falsify his timecard, but he
may have entered the wrong code when completing the timecard.
However, so he argued, FedEx terminated his employment in vio-
lation of the FCRA. FedEx later answered, denied liability, and as-
serted certain defenses. Following discovery, FedEx moved for
summary judgment.
        The district court granted FedEx’s motion for summary judg-
ment. Using the McDonnell Douglas1 framework, it found that
Reyes’s retaliation and race discrimination claims failed because
even if he successfully alleged prima facie cases, summary judg-
ment was proper since he failed to rebut each legitimate, nonretal-
iatory or nondiscriminatory reason offered by FedEx. It stated that
while Reyes did offer reasons that his termination due to timecard
falsification was pretextual, Reyes failed to address the other two
reasons for his termination. Additionally, as to his race discrimina-
tion claim, the district court found that Reyes failed to show a con-
vincing mosaic of circumstantial evidence sufficient to survive
summary judgment. It stated that Reyes presented no evidence
that any other employee committed the same three violations and
kept their job. Thereafter, Reyes timely appealed.




1 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
USCA11 Case: 21-12639        Date Filed: 08/30/2022      Page: 6 of 13




6                       Opinion of the Court                 21-12639

                                  II.
       We review summary judgment orders de novo, viewing the
evidence in the light most favorable to the nonmoving party.
Grange Mut. Cas. Co. v. Slaughter, 958 F.3d 1050, 1056 (11th Cir.
2020). Summary judgment is proper “if the movant shows that
there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see
Grange Mut. Cas. Co, 958 F.3d. at 1057.
                                  III.
       The FCRA prohibits employers from either discriminating
against employees or retaliating against them for complaining
about illegal activity. See Fla. Stat. § 760.10(1)(a), (7). We analyze
FCRA discrimination claims the same as ones brought under Title
VII. Holland v. Gee, 677 F.3d 1047, 1054 n.1 (11th Cir. 2012). We
likewise analyze FCRA retaliation claims the same as Title VII
claims. Harper v. Blockbuster Ent. Corp., 139 F.3d 1385, 1389 (11th
Cir. 1998). On appeal, Reyes argues that the district court erred in
granting summary judgment for FedEx as to (1) his race discrimi-
nation claim and (2) his retaliation claim. We disagree.
                                   A.
       Title VII bars an employer from firing an employee or dis-
criminating “against any individual with respect to his compensa-
tion, terms, conditions, or privileges of employment,” because of
his race. 42 U.S.C. § 2000e-2(a)(1). Without direct evidence, a
claimant may show discrimination through circumstantial
USCA11 Case: 21-12639         Date Filed: 08/30/2022      Page: 7 of 13




21-12639                Opinion of the Court                           7

evidence by satisfying the McDonnell Douglas burden-shifting
framework. Cuddeback v. Fla. Bd. of Educ., 381 F.3d 1230,
1235 (11th Cir. 2004). Where the plaintiff alleges discriminatory dis-
charge, he can establish a prima facie case of discrimination by
showing that he: (1) was a member of a protected class, (2) was
qualified for his job, (3) suffered an adverse employment action,
and (4) was replaced by someone outside the protected class. Id.
       If the plaintiff establishes a prima facie case, the burden shifts
to the employer to articulate a legitimate, nondiscriminatory rea-
son for its action. McDonnell Douglas, 411 U.S. at 802. If the em-
ployer articulates one or more legitimate, nondiscriminatory rea-
sons for its action, the plaintiff must show that the defendant’s rea-
sons were pretextual. Id. at 804. To show pretext, a plaintiff must
specifically respond to the employer’s proffered reason and pro-
duce evidence directly rebutting that reason. Crawford v. City of
Fairburn, 482 F.3d 1305, 1309 (11th Cir. 2007). And “[i]f the em-
ployer proffers more than one legitimate, nondiscriminatory rea-
son, the plaintiff must rebut each of the reasons.” Id. at 1308. If the
proffered reason is one that would motivate a reasonable em-
ployer, however, a plaintiff cannot simply quarrel with the wisdom
of the employer’s decision. Chapman v. AI Transp., 229 F.3d 1012,
1030 (11th Cir. 2000). A proffered reason cannot be a pretext for
discrimination unless it is shown both that the reason was false, and
that discrimination was the real reason. St. Mary’s Honor Ctr. v.
Hicks, 509 U.S. 502, 515 (1993). If the plaintiff fails to show pretext,
USCA11 Case: 21-12639        Date Filed: 08/30/2022     Page: 8 of 13




8                      Opinion of the Court                 21-12639

we will affirm the grant of summary judgment on that ground.
EEOC v. Total Sys. Servs., 221 F.3d 1171, 1177 (11th Cir. 2000).
       The plaintiff need not rely exclusively on this test to estab-
lish his race discrimination claim. Instead of establishing the ele-
ments of the McDonnell Douglas framework, a plaintiff may defeat
a summary judgment motion by presenting “a convincing mosaic”
of circumstantial evidence that raises a reasonable inference that
the employer intentionally discriminated against him. Smith v.
Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). How-
ever, the plaintiff must also show pretext under this alternative
framework. Jenkins v. Nell, 26 F.4th 1243, 1250 (11th Cir. 2022).
       FedEx asserted that it fired Reyes for these three reasons: (1)
Reyes’s falsification of his timecard, (2) his falsification of state-
ments during the investigation into the timecard issue, and (3) rid-
ing while unauthorized in a company vehicle with another em-
ployee. The district court found that Reyes had admitted that he
had committed the unauthorized riding offense and that, aside
from the timecard falsification issue, Reyes had “completely fail[ed]
to address the additional two reasons given for his termination.”
Consequently, the district court granted summary judgment to
FedEx on Reyes’s race discrimination claim because FedEx asserted
legitimate, nondiscriminatory reasons for terminating him, and he
failed to show that those proffered reasons were pretextual. We
find that this was proper.
      Unlike what Reyes argues in his brief, the district court did
not base its decisions on erroneous factual conclusions. The district
USCA11 Case: 21-12639       Date Filed: 08/30/2022     Page: 9 of 13




21-12639               Opinion of the Court                        9

court correctly determined that Reyes failed to object to two of
FedEx’s three proffered reasons. So even had Reyes established a
prima facie case for race discrimination, he failed to demonstrate
that FedEx’s proffered reasons for terminating him were pre-
textual. While Reyes did contest FedEx’s first proffered reason for
terminating him—that he falsified his timecard—he did not contest
the remaining two reasons—that he made false statements during
the investigation and rode in a company vehicle with another em-
ployee when not authorized. Reyes’s response to FedEx’s motion
for summary judgment did not contest the statements made by the
FedEx officers to whom Reyes appealed his termination about
Reyes making false statements during the investigation. Neither
did his response contest FedEx’s assertion that he had ridden in a
company vehicle with another employee while unauthorized. Fur-
ther, even in his appellate brief, Reyes does not directly argue that
FedEx’s proffered reason for termination of his unauthorized ride
in a company vehicle with another employee was pretextual nor
false. Accordingly, he could not show a genuine issue as to pretext
because he did not meet head on and rebut each of FedEx’s other
proffered reasons for terminating him or show that those reasons
were a ruse. See Fed. R. Civ. P. 56(a); Crawford, 482 F.3d at 1308.
       Here, the district court relied on accurate factual conclu-
sions in granting summary judgment for FedEx. Reyes failed to
show FedEx's legitimate, nondiscriminatory reasons for Reyes's
termination was pretextual under both the McDonnell Douglas
and convincing mosaic frameworks. Lewis v. City of Union City,
USCA11 Case: 21-12639        Date Filed: 08/30/2022     Page: 10 of 13




10                      Opinion of the Court                 21-12639

934 F.3d 1169, 1185 (11th Cir. 2019). Accordingly, we affirm as to
this issue.
                                   B.
        Title VII’s retaliation provision prohibits an employer from
retaliating against an employee for opposing an employment prac-
tice made unlawful by this subchapter or for making a charge, tes-
tifying, assisting, or participating in any manner in an investigation,
proceeding, or hearing under this subchapter. 42 U.S.C. § 2000e-
3(a). Title VII retaliation claims are also analyzed under the
McDonnell Douglas framework. Goldsmith v. City of Atmore, 996
F.2d 1155, 1162–63 (11th Cir. 1993). Under that framework, a plain-
tiff may establish a prima facie retaliation claim by showing that (1)
he was engaged in statutorily protected activity, (2) he suffered a
materially adverse action, and (3) there was a causal connection be-
tween the two events. Id. at 1163. If the plaintiff establishes the el-
ements of a claim, the employer has an opportunity to articulate a
legitimate, nonretaliatory reason for the challenged employment
action as an affirmative defense to liability. Id. The plaintiff bears
the ultimate burden of proving retaliation by a preponderance of
the evidence and that the reason provided by the employer is a pre-
text for prohibited retaliatory conduct. Id.
       To prove causation, an employee must show that the deci-
sionmakers were aware of the protected conduct. Shannon v. Bell-
South Telecomms., Inc., 292 F.3d 712, 716 (11th Cir. 2002). Causa-
tion can also “be met by showing close temporal proximity be-
tween the statutorily protected activity and the adverse
USCA11 Case: 21-12639        Date Filed: 08/30/2022     Page: 11 of 13




21-12639                Opinion of the Court                        11

employment action.” Thomas v. Cooper Lighting, Inc., 506 F.3d
1361, 1364 (11th Cir. 2007) (per curiam).
         Reyes argues that he established a prima facie claim of retal-
iation because he showed that, shortly after he made a good faith
complaint to management about McCoy’s harassment, FedEx ter-
minated him (an adverse employment action). In response, FedEx
argues that Reyes failed to establish a prima facie claim because he
could not show that he was engaged in a protected activity causally
related to his termination. FedEx explains that Reyes’s initial com-
plaint about McCoy did not constitute protected activity because
Reyes did not mention her racially insensitive comments until after
his termination; but even if it was, it was not causally related to his
termination. FedEx states that its policies requiring termination for
falsifying information or company documentation predated any al-
leged protected activity by Reyes, and his falsification was inde-
pendent of any alleged protected activity. Further, FedEx asserts
that it had legitimate, non-retaliatory reasons for Reyes’s termina-
tion because he falsified his timecard, made false statements during
the investigation, and rode in a company vehicle with another em-
ployee when not authorized. Reyes cannot establish pretext here,
FedEx argues, because he failed to show any weaknesses, implau-
sibilities, inconsistencies, incoherencies, or contradictions concern-
ing those reasons.
       Here, as discussed above, Reyes failed to show that FedEx’s
legitimate, nondiscriminatory reasons for terminating him were
pretextual—this dooms his retaliation claim. Goldsmith, 996 F.2d
USCA11 Case: 21-12639           Date Filed: 08/30/2022         Page: 12 of 13




12                         Opinion of the Court                      21-12639

at 1163. FedEx proffered that it initiated the investigation into
Reyes for the potential company policy violations because another
employee alerted FedEx management about his activity. While
Reyes asserted that this investigation resulted from his initial com-
plaint against McCoy, he failed to directly rebut FedEx’s assertion
that it instead resulted from his fellow employee’s complaint.
Therefore, he failed to show that this legitimate, nondiscrimina-
tory reason was weak, implausible, inconsistent, incoherent, or
contradictory, and thus, he failed to show FedEx’s reason was pre-
text for retaliation. Tolar v. Bradley Arant Boult Commings, LLP,
997 F.3d 1280, 1298 (11th Cir. 2021). After all, to show that a prof-
fered reason is pretext for retaliation, he must “show[] both that
the reason was false, and that retaliation was the real reason.” Id.
Additionally, while it is unclear whether the convincing mosaic
framework can be applied to retaliation claims, 2 because a plaintiff
must also show pretext under this framework, Reyes’s claim for
retaliation fails under this framework. Lewis, 934 F.3d at 1185.



2 We have yet to decide in a published decision whether retaliation claims can
survive summary judgment under a convincing-mosaic theory. Compare
James v. City of Montgomery, 823 F. App’x 728, 735 (11th Cir. 2020) (per cu-
riam) (“[a]ssuming, arguendo, but not deciding, that retaliation claims can sur-
vive summary judgment under a convincing-mosaic theory”), with Calvert v.
Doe, 648 F. App’x 925, 929 (11th Cir. 2016) (per curiam) (concluding that the
plaintiff “has established ‘a convincing mosaic of circumstantial evidence’ that
would permit a jury to infer that the county retaliated against him because of
his previous lawsuit”).
USCA11 Case: 21-12639       Date Filed: 08/30/2022     Page: 13 of 13




21-12639               Opinion of the Court                        13

Accordingly, Reyes’s retaliation claim fails, and we affirm as to this
issue.
                                  IV.
       We find that Reyes failed to show that the reasons proffered
by FedEx for either his termination or for initiating the investiga-
tion resulting in the termination were pretext for retaliation or race
discrimination. Accordingly, the district court did not err in grant-
ing summary judgment to FedEx on Reyes’s FCRA claims.
       AFFIRMED.